      Case 4:20-cv-02777-YGR Document 10 Filed 05/20/20 Page 1 of 9




 1 REESE LLP                                      REESE LLP
   Sue J. Nam (State Bar No. 206729)              George V. Granade (State Bar No. 316050)
 2 snam@reesellp.com                              ggranade@reesellp.com
   Michael R. Reese (State Bar No. 206773)        8484 Wilshire Boulevard, Suite 515
 3
   mreese@reesellp.com                            Los Angeles, California 90211
               rd         th
 4 100 West 93 Street, 16 Floor                   Telephone: (310) 393-0070
   New York, New York 10025                        Facsimile: (212) 253-4272
 5 Telephone: (212) 643-0500
   Facsimile: (212) 253-4272
 6

 7 SHEEHAN & ASSOCIATES, P.C.
   Spencer Sheehan (Pro Hac Vice Submitted)
 8 spencer@spencersheehan.com
   505 Northern Boulevard, Suite 311
 9 Great Neck, NY 11021
   Telephone: (516) 303-0552
10 Facsimile: (516) 234-7800

11

12 Counsel for Plaintiff and the Proposed Class

13                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
14

15   LISA VIZCARRA, individually, and on            Case No. 4:20-cv-02777-YGR
16   behalf of those similarly situated,
                                                    MEMORANDUM IN OPPOSITION TO
17                         Plaintiff,               DEFENDANT UNILEVER UNITED
                                                    STATES, INC.’S MOTION TO DISMISS
18          v.
                                                    PLAINTIFF’S COMPLAINT
19   UNILEVER UNITED STATES, INC.,
                                                    Date: June 16, 2020
20                         Defendant.               Time: 2:00 p.m.
                                                    Courtroom: 1 (1301 Clay Street)
21                                                  Judge: Hon. Yvonne Gonzalez Rogers

22

23

24

25

26
27

28

                        MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                   Vizcarra v. Unilever United States, Inc., No. 4:20-cv-02777-YGR
         Case 4:20-cv-02777-YGR Document 10 Filed 05/20/20 Page 2 of 9




 1           In compliance with Northern District of California Local Rule 7-4, Plaintiff Lisa Vizcarra

 2 (“Plaintiff”), through her undersigned counsel, respectfully submit the following opposition to the

 3 motion filed by Defendant Unilever United States, Inc. (“Unilever” or “Defendant”) to dismiss

 4 Plaintiff’s Complaint. Unilever asks this Court to dismiss the entirety of Plaintiff’s Complaint

 5 incorrectly arguing that: (1) Plaintiff has failed to fulfill the essential requirement under the

 6 Consumer Legal Remedies Act (“CLRA”) of sending a pre-suit demand notice and (2) Plaintiff

 7 lacks standing for injunctive relief. See Memorandum in Support of Defendant Unilever United

 8 States, Inc.’ Notice of Motion and Motion to Dismiss Plaintiff’s Complaint (“Def. Mem.”), Dkt 7-

 9 1. Unilever’s arguments are frivolous and have been repeatedly rejected by courts in this Circuit.

10 This Court should do the same here and deny Unilever’s motion to dismiss in its entirety.

11           STATEMENT OF ISSUES TO BE DECIDED1

12           1.     Is Defendant’s argument that it did not receive proper pre-suit notice under the

13 CLRA wrong where it is uncontested that: (a) Defendant did receive a pre-suit CLRA notice

14 more than 30 days prior to the filing of the lawsuit from another class member and courts (in

15 decisions that Defendant failed to cite) repeatedly have held that notice on behalf of one class

16 member constitutes sufficient notice on behalf of all class members?

17           2.     Is Defendant’s argument for dismissal of the Unfair Competition Law (“UCL”)

18 claim wrong given that Defendant ignores the allegations of the complaint that violation of the

19 CLRA is not the only predicate violation for the UCL claim?

20           3.     Is Defendant’s argument for dismissal of the injunctive relief wrong given that it

21 is contradicted by Ninth Circuit authority and Your Honor’s recent ruling on the issue (which

22 Defendant fails to cite, let alone discuss) that rejects the same argument raised by the Defendant?

23

24
     1
    Defendant failed to include a Statement of Issues to Be Decided in violation of both Local Rule
25 7.4(a)(3),and Your Honor’s Standing Order in Civil Cases, ¶1 (“Parties are expected to consult
   and comply with all provisions of the Local Rules … relating to motions, briefs…and all other
26 matters…Any failure to comply with any of the rules and the Court’s Standing Order may be
27 deemed sufficient grounds for monetary sanctions…or other appropriate sanctions.”).

28
                          MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                     Vizcarra v. Unilever United States, Inc., No. 4:20-cv-02777-YGR
                                                     1
      Case 4:20-cv-02777-YGR Document 10 Filed 05/20/20 Page 3 of 9




 1                               STATEMENT OF RELEVANT FACTS

 2          On February 19, 2020, Defendant received a letter from Mr. Steve Nuñez regarding the

 3 alleged misconduct at issue is this action. Declaration of Courtney Ozer in Support of Defendant

 4 Unilever United States, Inc.’s Motion to Dismiss (“Ozer Decl.”), Dkt 7-2, at ¶ 6b. Mr. Nuñez

 5 clearly stated that “this letter constitutes the required 30-day notice before claims for damages may

 6 be filed under the California Consumer Legal Remedies Act.” See Exhibit 1 to Ozer Decl., Dkt 7-

 7 3, at 4. He then gave Unilever notice that its “vanilla ice cream products (‘Products’)” are in

 8 violation of California consumer laws because they are “misbranded and deceptively marketed,”

 9 specifically because the Products fail to disclose on the label that they use artificial vanilla flavor.

10 Id. a 4-6. Mr. Nuñez repeatedly informed Unilever that he is sending the letter-notice “on behalf

11 of himself, all others similarly situated, and the general public.” Id. Defendant did not correct its

12 allegedly improper practices in responses to the notice within 30 days as required by the CLRA.

13 Ozer Decl. at ¶ 6c. Accordingly, on April 21, 2020 – more than 30 days after receipt of the CLRA

14 pre-suit notice – Plaintiff filed the above-captioned complaint.

15          Plaintiff alleges violation of the CLRA, violation of California False Advertising Law

16 (“FAL”), and violations of the California Sherman Food, Drug, and Cosmetic Law as the

17 predicate violations upon which her UCL claim is based. Complaint at ¶¶94-97.

18          Plaintiff clearly alleged in the Complaint that she “would purchase Breyers Natural

19 Vanilla Ice Cream again in the future if the product were remedied to reflect Defendant's labeling

20 and marketing claims for it.” Id. at ¶ 12

21

22

23

24

25

26
27

28
                          MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                     Vizcarra v. Unilever United States, Inc., No. 4:20-cv-02777-YGR
                                                     2
         Case 4:20-cv-02777-YGR Document 10 Filed 05/20/20 Page 4 of 9




 1                                                 ARGUMENT

 2         I.      The CLRA Pre-Suit Demand Notice Requirement Has Been Met

 3              Unilever urges dismissal with prejudice of Plaintiff’s claims for damages under the CLRA

 4 for lack of pre-suit notice. Def. Mem. at 1-5. Unilever also asks for dismissal of Plaintiff’s claim

 5 under the UCL based on this alleged notice violation. Id. at 5-6. Unilever claims that Plaintiff’s

 6 counsel failed to send a written notice on behalf of Plaintiff Vizcarra in accordance with § 1782 of

 7 the CLRA, but filed suit anyway relying on a pre-suit letter from Steve Nuñez. Def. Mem. at 3-4.

 8 Defendant suggests that this was somehow improper. Defendant is wrong, as courts in this district

 9 and elsewhere in the Ninth Circuit clearly have held otherwise.

10              “It is well-established that once CLRA notice is sent on behalf of a putative class, members

11 of the class may rely on that notice, regardless of whether they send their own CLRA letters.” In

12 re: Volkswagen “Clean Diesel” Marketing, Sales Practices, and Products Liability Litigation,

13 MDL No. 2672 CRB (JSC), 2020 WL 1829045 (N.D. Cal. April. 10, 2020), at *6. See also Asghari

14 v. Volkswagen Grp. of Am., Inc., 42 F. Supp. 3d 1306, 1317–18 (C.D. Cal. 2013) (allowing a class

15 action plaintiff to rely on the pre-litigation notice given by a fellow class member); Sanchez v.

16 Wal–Mart Stores, Inc., No. Civ. S–06–cv–2573 DFL KJM, 2007 WL 1345706, *3 (E.D. Cal. May

17 8, 2007) (same).2

18              The decision in Sanchez v. Wal–Mart Stores, Inc., No. Civ. S–06–cv–2573 DFL KJM,

19 2007 WL 1345706 (E.D. Cal. May 8, 2007), is directly on point. In that case, the district court

20 rejected the same argument that Unilever makes here. The defendants argued that the named

21 plaintiff failed to comply with the notice requirement of § 1782 because she never sent them a pre-

22 suit letter. The district court, however, rejected the argument and concluded that the defendants

23 did receive proper pre-suit notice. The district court explained:

24

25

26
27
     2
         Defendant fails to cite to, let alone discuss, any of these relevant cases.
28
                             MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                        Vizcarra v. Unilever United States, Inc., No. 4:20-cv-02777-YGR
                                                        3
      Case 4:20-cv-02777-YGR Document 10 Filed 05/20/20 Page 5 of 9




 1          In her amended complaint, [named plaintiff Elizabeth] Sanchez alleges that another
            class member, Salvador Sanchez, sent defendants notice on November 2, 2005. In
 2          his letter, Salvador Sanchez claimed that ‘[the] stroller has a dangerous and
            defective locking mechanism pinch point which creates an unreasonable danger of
 3
            personal injury to all potential users.’ Moreover, Salvador Sanchez stated that he
 4          was providing defendants statutory written notice, as required by the CLRA, on
            behalf of himself and a class of similarly situated consumers. This is sufficient to
 5          satisfy § 1782(a).
 6 2007 WL 1345706, *3. Citing “the clear intent of the CLRA to provide and facilitate pre-complaint

 7 settlements of consumer actions wherever possible,” the court held:

 8          The 2005 notice, although it came from another class member, nonetheless satisfied
            § 1782(a) because it notified defendants of the stroller's alleged defect and of a
 9
            potential class action lawsuit.
10 Id.

11          The relevant facts are the same here as in Sanchez. Moreover, Sanchez was cited and
12 expressly relied upon by the court in this district in McCellen v. Fitbit, Inc., No. 3:16-cv-0036-JD,

13 2018 WL 2688781, at *3 (N.D. Cal. June 5, 2018) (when another plaintiff provides written notice

14 to a defendant not only on her own behalf but on behalf of “a proposed class of consumers . . . ,

15 [t]hat notice was sufficient under California law and gave [the defendant] the opportunity to cure

16 that the CLRA contemplates”) (citing Sanchez).

17          Defendant concedes that in the Complaint, “Plaintiff Vizcarra references the letter as
18 having been sent by a ‘Plaintiff Nuñez.’” Def. Mem. at 3 (citing Complaint, Dkt 1, at ¶ 122).

19           In the CLRA letter, Mr. Nuñez clearly stated that “this letter constitutes the required 30-
20 day notice before claims for damages may be filed under the California Consumer Legal Remedies

21 Act.” See Dkt 7-3 at 4. He then gave Unilever notice that its “vanilla ice cream products

22 (‘Products’)” are in violation of California consumer laws because they are “misbranded and

23 deceptively marketed,” specifically because the Products fail to disclose on the label that they use

24 artificial vanilla flavor. Dkt 7-3 a 4-6. Mr. Nuñez clearly and repeatedly notified Unilever that he

25 is sending the letter-notice “on behalf of himself, all others similarly situated, and the general

26 public.” Id.
27

28
                         MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                    Vizcarra v. Unilever United States, Inc., No. 4:20-cv-02777-YGR
                                                    4
       Case 4:20-cv-02777-YGR Document 10 Filed 05/20/20 Page 6 of 9




 1          Defendant notes the wholly irrelevant fact that Mr. Nuñez is a resident of the Central

 2 District of California, whereas Plaintiff Vizcarra is a resident of the North District of California.

 3 Def. Mem. at 3-4. Yet there can be no question that Plaintiff Vizcarra and Mr. Nuñez are members

 4 of the same proposed state-wide California class. Plaintiff Vizcarra seeks to represent “[a]ll

 5 persons residing in California who have purchased Breyers Natural Vanilla Ice Cream for their

 6 own use (which includes feeding their families), and not for resale, since April 21, 2016.”

 7 Complaint, Dkt 1, at ¶ 80. Mr. Nuñez in his complaint seeks to represent virtually the same class,

 8 namely, “[a]ll persons residing in California who have purchased Breyers Natural Vanilla Ice

 9 Cream for their own use (which includes feeding their families), and not for resale, since April 27,

10 2016.” Dkt 7-4, at ¶ 83.

11          Thus, although Mr. Nuñez’s letter came from another class member, it nonetheless satisfied

12 the CLRA notice requirement for Plaintiff’s action because that letter notified Unilever of this

13 class action lawsuit, which Unilever itself points out is similar to Mr. Nuñez’s class action lawsuit.

14 Def. Mem. at 4. Both class action lawsuits, in line with Mr. Nuñez’s pre-suit notice, allege that

15 Defendant falsely and misleadingly markets its vanilla ice cream products as having all of its

16 vanilla flavor derived from the vanilla plant when this is not true. This similarity is hardly “an

17 occupational hazard of ‘cut-and-paste’ litigation,” as Unilever argues (Def. Mem. at 4), but rather

18 an effective, stream-lined litigation strategy that forecloses Defendant from making its frivolous

19 argument that “Plaintiff has failed to provide notice and thus failed to provide any means of

20 potential settlement prior to commencing this action.” Def. Mem. at 5.

21          In short, Plaintiff properly relied upon the pre-suit notice by another class member to satisfy

22 her pre-suit notice requirement under the CLRA.            Accordingly, Defendant’s argument for

23 dismissal of Plaintiff’s CLRA claim for damages must be rejected.

24          Defendant next argues for dismissal of Plaintiff’s UCL claim, claiming that there is no

25 predicate violation if the CLRA claim is dismissed for lack of pre-suit notice. This is wrong for

26 three reasons.
27

28
                          MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                     Vizcarra v. Unilever United States, Inc., No. 4:20-cv-02777-YGR
                                                     5
       Case 4:20-cv-02777-YGR Document 10 Filed 05/20/20 Page 7 of 9




 1            First, as seen above, proper pre-suit notice was provided, such that the CLRA claim cannot

 2 be dismissed. And as seen below, the claim for injunctive relief pursuant to the CLRA is proper

 3 here as well.

 4            Second, a CLRA damages claim need not be pled to serve as a predicate violation for the

 5 UCL. Accordingly, even if Defendant were correct (which it is not) that Plaintiff’s claim for

 6 damages under the CLRA must be dismissed for lack of pre-suit notice, her allegation that

 7 Defendant violated the CLRA can still serve as a predicate for the UCL claim.

 8            Third, Plaintiff’s claims for relief under the UCL also cannot be dismissed because they do

 9 not rely solely upon a violation of the CLRA as the predicate unlawfulness. Unilever simply

10 ignores the allegations of the Complaint that plainly state that Plaintiff alleges her UCL claim on

11 Unilever’s violations of the Federal Food, Drug, and Cosmetic Act; violations of the FAL; and

12 violations of the California Sherman Food, Drug, and Cosmetic Law. Complaint at ¶¶94-97.

13 Accordingly, for all three reasons, Defendant’s argument for dismissal of the UCL claim fails.

14

15      II.       Plaintiff Has Standing for Injunctive Relief

16            Unilever’s argument that Plaintiff lacks standing demonstrates Defendant’s own dangers

17 of “cut-and-paste” litigation. Unilever’s counsel argues, as it probably has argued in defending

18 other mislabeling cases, that Plaintiff “cannot plausibly allege that she would be misled by

19 Unilever’s labeling again to her detriment, because all she needs to do to determine whether or not

20 she desires to purchase this ice cream is to look at the ingredients on the label that is included on

21 every ice cream carton, as it will include the same labeling and the same ingredients as the

22 challenged product at issue here now.” Def. Mem. at 8.

23            The problem with this argument is that Plaintiff alleges that Unilever’s labeling fails to

24 disclose the artificial vanilla flavoring, which was detected with laboratory testing. Complaint, Dkt

25 1, at ¶¶28-49. Thus, Plaintiff cannot simply “look at the ingredients on the label that is included

26 on every ice cream carton” in order to determine whether the Product’s formulation was changed
27 to remove the artificial vanilla flavoring to comport with the labelling. Yet, Plaintiff clearly alleged

28
                           MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                      Vizcarra v. Unilever United States, Inc., No. 4:20-cv-02777-YGR
                                                      6
      Case 4:20-cv-02777-YGR Document 10 Filed 05/20/20 Page 8 of 9




 1 that she “would purchase Breyers Natural Vanilla Ice Cream again in the future if the product were

 2 remedied to reflect Defendant's labeling and marketing claims for it.” Id. at ¶ 12. As a result,

 3 Defendant’s mechanically cited cases are wholly inapposite. Def. Mem. at 6-7. Instead, Plaintiff’s

 4 allegations fall squarely within the holding of Davidson v. Kimberly-Clark Corp., 889 F.3d 956

 5 (9th Cir. 2018). In Davidson, the Ninth Circuit held as follows:

 6          We hold that a previously deceived consumer may have standing to seek an
            injunction against false advertising or labeling, even though the consumer now
 7          knows or suspects that the advertising was false at the time of the original purchase,
            because the consumer may suffer an “actual and imminent, not conjectural or
 8
            hypothetical” threat of future harm. Knowledge that the advertisement or label was
 9          false in the past does not equate to knowledge that it will remain false in the future.
            In some cases, the threat of future harm may be the consumer’s plausible allegations
10          that she will be unable to rely on the product’s advertising or labeling in the future,
            and so will not purchase the product although she would like to.
11

12 889 F.3d at 969–70 (footnote and citation omitted). Just as in Davidson, Plaintiff alleges she would

13 like to purchase the product in the future, but she cannot discover prior to repurchase whether

14 Unilever’s previous misrepresentations have been cured. Plaintiff easily meets the standing

15 requirement for injunctive relief.

16          Indeed, in a case that Defendant failed to cite that is directly on point, this Court rejected

17 the same arguments that Defendant makes here, and found that the plaintiff in that case did have

18 standing to pursue injunctive relief. See Tucker v. Post Consumer Brands, LLC, No. 19-cv-03993-

19 YGR, 2020 WL 1929368 (N.D. Cal. April 21, 2020). Your Honor held:

20          Here, plaintiff has sufficiently alleged that he was deceived by the front of the
            Honey Bunches of Oats packaging and that he may purchase the cereal again in the
21          future if the label is accurate. Absent injunctive relief, plaintiff would not know
            whether honey is in fact a significant sweetener in defendant’s product based on the
22
            front of the cereal box. Nor is the onus on plaintiff to consult the ingredient list to
23          try to discern this fact. . . . Plaintiff’s inability to rely on the honey-related words
            and images prominently featured on the front and top of the cereal box constitutes
24          an ongoing injury for which plaintiff may seek injunctive relief. As such,
            defendant’s request to dismiss plaintiff’s request for injunctive relief is denied.
25

26 Id. at *6. This case is no different from Davidson or Tucker. Accordingly, Defendant’s argument
27 that Plaintiff lacks standing must be rejected.

28
                         MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                    Vizcarra v. Unilever United States, Inc., No. 4:20-cv-02777-YGR
                                                    7
      Case 4:20-cv-02777-YGR Document 10 Filed 05/20/20 Page 9 of 9




 1                                         CONCLUSION

 2          For the reasons stated above, Defendant Unilever United States, Inc.’s motion must be

 3 denied in its entirety.

 4                                                 Respectfully submitted,

 5 Date: May 20, 2020
                                                   REESE LLP
 6
                                               By: /s/ Sue J. Nam
 7                                                Sue J. Nam (State Bar No. 206729)
                                                  snam@reesellp.com
 8                                                Michael R. Reese (State Bar No. 206773)
 9                                                mreese@reesellp.com
                                                  100 West 93rd Street, 16th Floor
10                                                New York, New York 10025
                                                  Telephone: (212) 643-0500
11                                                Facsimile: (212) 253-4272
12                                                 REESE LLP
13                                                 George V. Granade (Cal. State Bar No. 316050)
                                                   ggranade@reesellp.com
14                                                 8484 Wilshire Boulevard, Suite 515
                                                   Los Angeles, California 90211
15                                                 Telephone: (310) 393-0070
16                                                 SHEEHAN & ASSOCIATES, P.C.
                                                   Spencer Sheehan (Pro hac vice submitted)
17
                                                   spencer@spencersheehan.com
18                                                 505 Northern Blvd Ste 311
                                                   Great Neck, New York 11021-5101
19                                                 Telephone: (516) 303-0552
20                                                 Counsel for Plaintiff and the Proposed Class
21

22

23

24

25

26
27

28
                         MEMORANDUM IN OPPOSITION TO MOTION TO DISMISS
                    Vizcarra v. Unilever United States, Inc., No. 4:20-cv-02777-YGR
                                                    8
